NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 1, 2022*
                                 Decided April 4, 2022

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 21‐3018

WAYNE A. HOLMES,                               Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 21 C 2504
LOUIS DeJOY, Postmaster General,
     Defendant‐Appellee.                       Matthew F. Kennelly,
                                               Judge.

                                        ORDER
       Wayne Holmes appeals the dismissal of his complaint seeking to compel the
arbitration of a dispute that arises under a collective bargaining agreement between his
employer, the United States Postal Service, and his union. We affirm.



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐3018                                                                            Page 2


        We take Holmes’s well‐pleaded facts as true and draw all reasonable inferences
in his favor. See Lax v. Mayorkas, 20 F.4th 1178, 1181 (7th Cir. 2021). Holmes works for
the Postal Service as a custodian at the Uptown Post Office in Chicago. He maintains
that the Postal Service has failed to employ the number of custodians required by its
collective bargaining agreement with his union, the American Postal Workers Union.
Holmes says that he asked the union to “submit the dispute to resolution or arbitration
in accordance with the terms of the contract,” but the “Postal Service refused.” To
compel the Postal Service into arbitration, Holmes brought this suit under the Federal
Arbitration Act. See 9 U.S.C. § 2. The Postal Service moved to dismiss Holmes’s
complaint, arguing, among other things, that Holmes lacked standing to sue it directly
under the Postal Reorganization Act. See 39 U.S.C. § 1208(b).

        The district court granted the motion. The judge questioned Holmes’s standing
under the Postal Reorganization Act and concluded that he is not a proper plaintiff in a
suit to enforce a collective bargaining agreement. The judge acknowledged that a
worker may sue a union for breach of the duty of fair representation, but Holmes
alleged only that it was the “Postal Service’s refusal, rather than any breach of duty by
the union” that prevented arbitration of his dispute.

       On appeal, Holmes disregards the judge’s conclusion that he could not directly
bring his suit under the Postal Reorganization Act. He contends instead that the judge
erred by not applying the Federal Arbitration Act.

       We pause at the outset to address jurisdiction. The face of Holmes’s complaint
does not specify how he has been affected by the stated contractual violations, so we
must consider whether he has alleged injury—a necessary requirement for Article III
standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992). We are satisfied that he
has. He attached to his complaint a grievance asserting that the supposed contract
violations caused “changes to [his] workload.” Because written exhibits are treated as
part of the pleadings, see FED. R. CIV. P. 10(c), we accept the statement as an assertion
that he suffered an actual, concrete injury.

       Now to the merits. The Postal Reorganization Act confers jurisdiction on district
courts over suits “for violation of contracts between the Postal Service and a labor
organization representing Postal Service employees.” 39 U.S.C. § 1208(b). The Act
shields the Postal Service from the reach of many other federal laws. It mandates that
“no Federal law dealing with public or Federal contracts … [or] employees … shall
apply to the exercise of the powers of the Postal Service.” 39 U.S.C. § 410(a); see, e.g.,
Dodd v. Donahoe, 715 F.3d 151, 155 (6th Cir. 2013) (Chapter 23 of the U.S. Code does not
No. 21‐3018                                                                          Page 3


apply to Postal Service). The Act also contains several exceptions to this general
exemption, none of which applies here. See 39 U.S.C. § 410(b).

       A union member may sue for a violation of § 1208(b) of the Postal
Reorganization Act only if the union has breached its duty of fair representation by
engaging in conduct that is “arbitrary, discriminatory, or in bad faith.” Vaca v. Sipes,
386 U.S. 171, 182, 190 (1967); see also Matthews v. Milwaukee Area Loc. Postal Workers
Union, AFL‐CIO, 495 F.3d 438, 441 (7th Cir. 2007); Pierce v. Commonwealth Edison Co.,
112 F.3d 893, 895 (7th Cir. 1997); Roman v. U.S. Postal Serv., 821 F.2d 382, 388 (7th Cir.
1987); Melendy v. U.S. Postal Serv., 589 F.2d 256, 260 (7th Cir. 1978). Section 1208(b) is
construed the same way as § 301 of the Labor Management Relations Act, see 29 U.S.C.
§ 185(a), so we cite the case law from these Acts interchangeably. See Truhlar v. U.S.
Postal Serv., 600 F.3d 888, 892 n.1 (7th Cir. 2010); see, e.g., Roman, 821 F.2d at 386.

        The judge rightly concluded that Holmes may not sue the Postal Service. First,
Holmes cannot state a claim under the Federal Arbitration Act, see 9 U.S.C. § 2, because
that statute is not one of the listed exceptions to the provision that exempts the Postal
Service from other federal employment and contract law, see 39 U.S.C. § 410(b). Second,
Holmes failed to state a claim under the Postal Reorganization Act because he did not
allege that his union breached its duty of fair representation. The target of his complaint
is the Postal Service’s refusal of his request for arbitration, not any action taken by the
union. And nothing in his complaint could reasonably be thought to describe arbitrary
or discriminatory conduct by the union.

        We close with a note about the procedural basis for the dismissal. The judge
stated only that he was dismissing the action, but he did not specify whether he was
doing so under Rule 12(b)(1) or Rule 12(b)(6) of the Federal Rules of Civil Procedure:
“[I]t’s not entirely clear … whether the Postal Service’s objection is properly considered
as involving Holmes’s `standing,’” but, “[i]rrespective of the appropriate
characterization … Holmes is not a proper plaintiff.” The Supreme Court has held that
the absence of a statutory claim must not be confused with the lack of standing. See, e.g.,
Lexmark International, Inc. v. Static Control Components, Inc., 572 U.S. 118, 125–28 (2014).
See also, e.g., McGarry & McGarry, LLC v. Bankr. Mgmt. Sols., Inc., 937 F.3d 1056, 1063
(7th Cir. 2019). Holmes’s complaint fails not because he lacks standing but because he
cannot state a claim under the Federal Arbitration Act or § 1208(b) of the Postal
Reorganization Act. The appropriate basis for dismissal here was Rule 12(b)(6).

                                                                                AFFIRMED